        Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 1 of 15




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                                                                                Case # 18-CR-6126-FPG-MJP

v.
                                                                                DECISION AND ORDER

BASILIO HERNANDEZ,
                                                         Defendant.


                                             INTRODUCTION

          Defendant Basilio Hernandez is charged in a four-count indictment with (1) narcotics

conspiracy in violation of 21 U.S.C. § 846; (2) possession of fentanyl and heroin with intent to

distribute in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 841(b)(1)(B) and 18

U.S.C. § 2; (3) possession of heroin with intent to distribute in violation of 21 U.S.C. §§ 841(a)(1)

and 841(b)(1)(B) and 18 U.S.C. § 2; and (4) possession of cocaine with intent to distribute in

violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C) and 18 U.S.C. § 2. ECF No. 22. By Order

dated August 21, 2018, this case was referred to United States Magistrate Judge Jonathan W.

Feldman pursuant to 28 U.S.C. §§ 636(b)(1)(A) and (b)(1)(B). On November 7, 2019, the Order

referring the case to United States Magistrate Judge Jonathan W. Feldman was vacated and the

case was referred to United States Magistrate Judge Mark J. Pedersen pursuant to 28 U.S.C.

§§ 636(b)(1)(A) and (b)(1)(B).

          On October 29, 2018, Defendant moved, inter alia, to suppress statements made and the

evidence discovered as a result of a search conducted on September 21, 2017 at 35 Geneva Street

in Rochester, New York. ECF No. 31 at 26-27. 1 Judge Feldman held an evidentiary hearing on

January 23, 2019 regarding the motion to suppress. ECF No. 37. On June 3, 2019, Judge Feldman


1
    Each of Defendant’s other motions were decided by Judge Feldman on January 2, 2019. ECF No. 36.
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 2 of 15




issued a report and recommendation (“R&R”) recommending that Defendant’s motion to suppress

statements made be denied and his motion to suppress evidence discovered during the search be

granted unless the government could provide further support for its alternative theory that the

warrant was supported by probable cause. ECF No. 48. He provided the government an

opportunity to submit a post-hearing brief and gave the Defendant time to respond. Id. at 16-17.

          On August 12, 2019, Judge Feldman held an oral argument on the outstanding issue and

concluded that a further hearing was necessary to hear testimony from Investigator Joseph Briganti

regarding the information that was provided to him by the confidential information (“CI”) and

what was independently corroborated by officers prior to seeking the search warrant. See ECF

No. 55.

          Judge Pedersen held an evidentiary hearing on November 22, 2019, during which the

parties and the court questioned Investigator Briganti as to the source of information contained in

the affidavit for the warrant. See ECF No. 58; 62. The parties subsequently provided the court

with the requested post-hearing briefing. See ECF Nos. 82, 91. On December 11, 2020, Judge

Pedersen issued a report and recommendation (“R&R”), finding that the search warrant was not

supported by probable cause but that the good faith exception was applicable and recommended

that the Defendant’s motion to suppress evidence be denied. ECF No. 96.

          On February 17, 2021 Defendant objected to Judge Pedersen’s R&R asserting that the good

faith exception was inapplicable under the circumstances. ECF No. 102. On February 23, 2021,

in response to the Court’s request, the parties submitted a joint statement indicating that they did

not seek review of Judge Feldman’s R&R, ECF No. 48, but solely sought review of Judge

Pedersen’s R&R, ECF No. 96. ECF No. 104. The Government responded to Defendant’s




                                                 2
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 3 of 15




objections on February 25, 2021. ECF No. 105. On February 26, 2021, Defendant indicated he

would not be filing a reply and the R&R should be deemed submitted. ECF No. 106.

       For the reasons that follow, the Court ADOPTS IN PART Judge Feldman’s R&R, ECF

No. 48, and ADOPTS IN FULL Judge Pedersen’s R&R, ECF No. 96, and Defendant’s motion to

suppress is DENIED.

                                        BACKGROUND

       On September 21, 2017, Investigator Joseph Briganti sought a search warrant from Monroe

County Court Judge Vincent Dinolfo. Briganti Aff. at 6. The affidavit indicated that there was

probable cause to believe that certain illegal property may be found in a vehicle. Id. at 3. The

affidavit provided specifically that Briganti and Investigator Swain were informed by a

confidential informant (“CI”)—who had been an active informant since 2014—that during the late

night and early morning hours of September 20, 2017 and September 21, 2017, he or she observed

Hispanic males packaging large quantities of heroin at a location on Geneva Street. Id. at 4-5.

Further, according to the affidavit, the CI advised that he or she observed a “Hispanic female take

the packages of Heroin and place them in the trunk of the 1992 BMW, white in color, bearing no

New York Registration, with Vehicle Identification Number of WBAHD6313NBJ68299.” Id. at

5. According to the affidavit, the vehicle was parked in the driveway of 35 Geneva Street. Id.

Finally, the affidavit indicated that on September 21, 2017 Investigator Swain responded to the

location and observed a white BMW parked in the driveway, matching the description provided

by the CI. Id. Officer Farnher then arrived at 35 Geneva Street with his K-9 partner, Pistol, and

Pistol indicated an odor of a controlled substance on the right rear trunk. Id. Following the

presentation of such information to Judge Dinolfo, the warrant was signed, and a subsequent search

of the BMW took place.



                                                3
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 4 of 15




       Judge Feldman later concluded that the vehicle identification number (“VIN”) was illegally

obtained from the vehicle through a warrantless search that involved lifting the tarp off the vehicle

and could not be included as a basis for the search warrant. See ECF No. 48 at 2-3, 13. Judge

Feldman also concluded that the K-9 narcotic search of the area was an improper warrantless

search and likewise, could not be included as a basis for the warrant. Id. at 13. No matter, the

government maintained that the warrant was supported by probable cause because officers

received information from a CI who observed the packing and placement of the narcotics in the

vehicle and officers corroborated the information by observing a vehicle that matched the CI’s

description in the driveway which the CI identified. See ECF No. 50.

       On August 12, 2019, Judge Feldman held a hearing to specifically determine what

information was provided by the CI and what information was independently corroborated by law

enforcement in seeking the search warrant. See ECF No. 55. At the hearing, the government

indicated that the year model of the car and the VIN were either obtained by lifting the tarp

covering the car or when the officers learned that Defendant lived at the location. Id. at 6-8. In

response, Defendant’s counsel pointed out that the affidavit does not indicate that the vehicle was

tarped, nor does it indicate that the vehicle had no license plates, only no registration. Id. at 15.

After hearing argument from both parties, Judge Feldman determined that Investigator Briganti’s

testimony was necessary to determine specifically what information the CI provided to him and

what information was fruit of the illegal search or could be construed as the fruit of the illegal

search. Id. at 24.

       On November 22, 2019, Judge Pedersen held an evidentiary hearing to further clarify the

source of information used in support of the search warrant. See ECF No. 62. According to

Briganti, on September 21, 2017, at approximately 9 a.m., he received a phone call from a CI he



                                                 4
      Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 5 of 15




had been working with for approximately two to two and a half years. Id. at 5. The CI advised

him that on the previous night and into the morning of the following day, the CI and others were

packaging cocaine and heroin at a location on Geneva Street. Id. at 6. Once the packaging was

complete, the CI informed Briganti that a female put the packaged cocaine and heroin into a bag,

brought it to a location three houses down from 41 Geneva Street, and placed it into the trunk of a

white BMW, the third car in the driveway, which was covered by a tarp and had no license plates.

Id.

       After receiving the information, Briganti testified that he immediately contacted

Investigator Swain and asked him to go to the area of 41 Geneva Street to look for the vehicle the

CI described. Id. at 7. Shortly after, Briganti testified that Investigator Swain went to 41 Geneva

Street and drove by 35 Geneva Street, where a car with a cover on it in the back of the driveway

was observed. Id. at 8. Briganti further testified that Investigator Swain then contacted Officer

Farnher, a K-9 handler, and Officer Thomas to assist him. Id. at 8-9. Briganti testified that he

received information that the K-9 signaled a positive indication for narcotics at the rear of the

vehicle. Id. at 9-10. Moreover, Briganti testified that Officer Thomas provided the full name of

the resident living at 35 Geneva Street—Basilio Hernandez—and provided information regarding

the vehicle in question, namely, the VIN. Id. at 10-11. Briganti also testified that when the CI

contacted him, the CI provided Defendant’s first name, and that Briganti checked with Rochester

city records to obtain Defendant’s first and last name, and that he “went to eJustice and determined

that there was a titled vehicle to Mr. Hernandez that was titled but unregistered as a 1992 BMW.”

Id. at 12. Once Briganti had all the above referenced information, he sought a search warrant of

the vehicle. Id.




                                                 5
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 6 of 15




       At the hearing, Investigator Briganti read through the affidavit he submitted in seeking the

search warrant with the government.         In doing so, he clarified that the year and vehicle

identification number of the car was information not provided by the CI as the affidavit suggests,

rather, the information was researched and confirmed with Officer Thomas in seeking the warrant.

Id. at 16. Further, Briganti testified that the information regarding the lack of registration was

from his own independent research but that the CI advised the car had no rear license plate. Id. at

16-17. He further indicated that while the CI informed him that the drugs were placed three houses

down from 41 Geneva Street, the next house over is a duplex—37 Geneva Street and 35 Geneva

Street—thus, it was unclear whether the “three houses” referred to each duplex as its own separate

house, or as one house. Id. at 22-23, 29.   No matter, according to Briganti, later observations of

Investigator Swain and Officer Thomas confirmed the location of the vehicle in question as 35

Geneva Street. Id. at 17.

       During cross-examination, Briganti again testified that the CI did not provide any

information regarding the lack of car registration or the VIN. Id. at 34. He conceded that he did

not know whether Officer Swain stopped at the residence in question or went up the driveway, he

did not know whether the tarp on the car was lifted prior to their conversation, nor did he know

whether Officer Thomas entered the driveway, lifted the tarp, or where Officer Thomas’ basis of

knowledge came from. Id. at 34-36. Briganti also testified that he received information regarding

the year and VIN of the BMW when he researched Defendant’s name and vehicles that were owned

or registered to him. Id. at 42.

                                     LEGAL STANDARD

       “The standard of review employed by this Court when considering appeals from the

decision of a magistrate judge depends upon whether the challenged order is dispositive or



                                                 6
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 7 of 15




nondispositive.” New York v. Salazar, No. 08-CV-644, 2011 WL 1938232, at *4 (N.D.N.Y. Mar.

8, 2011). On a dispositive matter—e.g., motions to suppress—the magistrate judge may only issue

a Report and Recommendation (“R&R”). 28 U.S.C. § 636(b)(1)(B). A district court reviews those

portions of an R&R to which a party has timely objected de novo. Fed. R. Crim. P. 59(b)(3); see

also United States v. Sasiadek, 310 F. Supp. 3d 371, 375 (W.D.N.Y. 2018). When a party does

not object to a portion of an R&R, or when the objections are conclusory, general, or without legal

support, a district court reviews those portions for clear error. See United States v. Preston, 635

F. Supp. 2d 267, 269 (W.D.N.Y. 2009). After reviewing the R&R and the objections thereto, a

district court “may accept, reject, or modify the recommendation, receive further evidence, or

resubmit the matter to the magistrate judge with instructions.” Fed. R. Crim. P. 59(b)(3).

       Here, the only objections filed pertain to Judge Pedersen’s R&R. Specifically, Defendant

objects to the recommendation that his motion to suppress be denied due to the applicability of the

good faith exception.

                                           ANALYSIS

I.     JUDGE FELDMAN’S JUNE 3, 2019 R&R

       Since no objections have been filed, and the parties have further indicated that they do not

seek review of Judge Feldman’s R&R, the Court may accept and adopt the R&R in its entirety as

long as no clear error is apparent from the face of the record. Preston, 635 F. Supp. 2d at 269.

       The Court has reviewed Judge Feldman’s R&R and does not find any portion of it to be

“facially erroneous.”   Thus, the Court finds no clear error in Judge Feldman’s R&R that

Defendant’s motion to suppress statements be denied and adopts it accordingly. The Court also

finds no clear error in Judge Feldman’s recommendation that the lifting of the tarp off the BMW

to obtain the car’s VIN be deemed an illegal search and should be removed from the warrant, as



                                                7
      Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 8 of 15




well as no clear error in the recommendation that the location on the driveway where the covered

BMW was parked be found as part of the curtilage of 35 Geneva Street and therefore deem the use

of the narcotic dog an unlawful search. Thus, the Court adopts those recommendations in full.

       Lastly, Judge Feldman’s R&R recommends that Defendant’s motion to suppress evidence

be granted unless additional support for the government’s “alternative argument” is subsequently

presented. As discussed, the government did in fact submit an alternative argument to the Court.

Therefore, for the reasons set forth below, the Court does not adopt Judge Feldman’s R&R as it

pertains to granting the Defendant’s motion to suppress evidence, but rather, for the reasons set

forth below, adopts Judge Pedersen’s R&R on the matter.

II.    JUDGE PEDERSEN’S DECEMBER 11, 2020 R&R

       Defendant agrees with Judge Pedersen’s conclusion that the search warrant was not

supported by probable cause, but objects to his conclusion that the good faith exception applies to

the search of the BMW. He therefore objects to Judge Pedersen’s recommendation that the Court

deny Defendant’s motion to suppress evidence. See ECF No. 102. In response, the government

maintains that the search warrant was supported by probable cause but agrees that even if probable

cause did not exist, the evidence should not be suppressed as the good faith exception is properly

applicable. See ECF No. 105.

       A. Probable Cause

       The Fourth Amendment of the United States Constitution states: “The right of the people

to be secure in their persons, houses, papers, and effects, against unreasonable searches and

seizures, shall not be violated, and no warrants shall issue, but upon probable cause, supported by

oath or affirmation, and particularly describing the place to be searched, and the persons or things

to be seized.” U.S. Const. amend. IV.



                                                 8
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 9 of 15




        The probable cause requirement is “not a high bar” and is met where “the totality of

circumstances indicates a fair probability that contraband or evidence of a crime will be found in

a particular place.” United States v. Pinto-Thomaz, 352 F. Supp. 3d 287, 304 (S.D.N.Y. 2018)

(citations omitted). When reviewing the validity of a search warrant, the Court’s duty on review

is to “ensure that the [court] had a substantial basis for . . . concluding that probable cause existed.”

Illinois v. Gates, 462 U.S. 213, 238-39 (1983). In doing so, the Court must afford great deference

to warrants issued by neutral and detached magistrates. See United States v. Falso, 544 F.3d 110,

117 (2d Cir. 2008).

        While the government’s response indicates its belief that, contrary to Judge Pedersen’s

R&R, the warrant was supported by probable cause, the government filed no objection on that

ground. Therefore, the Court may undertake a “clear error” review of the portion of Judge

Pedersen’s R&R regarding probable cause. Under this standard, the Court may adopt the portions

of the R&R not objected to so long as the portion is not “facially erroneous.” United States v.

Berry, No. 15-CR-00098, 2017 WL 5624242, at *2 (W.D.N.Y. Nov. 22, 2017).

        The Court has reviewed Judge Pedersen’s R&R regarding the lack of probable cause and

does not find it to be “facially erroneous.” Thus, the Court finds no clear error regarding Judge

Pedersen’s recommendation that the search warrant lacked probable cause and adopts the

recommendation accordingly.

        B. Good Faith Exception

        Even where, as here, a search warrant lacks probable cause, the fruits of the search are not

necessarily suppressed under the exclusionary rule. See Gates, 462 U.S. at 223. Rather, the

application of the exclusionary rule turns on the deterrence effect for future Fourth Amendment

violations. See United States v. Calandra, 414 U.S. 338, 347-55 (1974). “Indeed, exclusion has



                                                   9
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 10 of 15




always been our last resort, not our first impulse.” Herring v. U.S., 555 U.S. 135, 140 (2009)

(internal quotations and citations omitted).

       It is well established that where an officer believes she has a valid warrant from a magistrate

judge and acts within its scope, the officer has acted with objective good faith and there is

effectively “nothing to deter.” United States v. Leon, 468 U.S. 897, 921 (1984). However, reliance

on an issued warrant as a good faith basis for a search will not protect an officer in circumstances

where: (1) the issuing judge has been knowingly misled; (2) the issuing judge wholly abandoned

his or her judicial role; (3) the application is so lacking in indicia of probable cause as to render

reliance on it unreasonable; or (4) the warrant is so facially deficient that reliance upon it is

unreasonable. See id. at 922-23.

       Indeed, “in certain circumstances, Franks [v. Delaware, 428 U.S. 154 (1978)] permits a

defendant to challenge the truthfulness of factual statements made in the affidavit, and thereby

undermine the validity of the warrant and the resulting search and seizure.” United States v.

Mandell, 752 F.3d 544, 551-52 (2d Cir. 2014) (internal quotations omitted). “‘[T]o suppress

evidence obtained pursuant to an affidavit containing erroneous information, the defendant must

show that: (1) the claimed inaccuracies or omissions are the result of the affiant’s deliberate

falsehood or reckless disregard for the truth; and (2) the alleged falsehoods or omissions were

necessary to the [issuing] judge’s probable cause [or necessity] finding.’” United States v.

Rajaratnam, 719 F.3d 139, 146 (2d Cir. 2013) (quoting United States v. Canfield, 212 F.3d 713,

717-18 (2d Cir. 2000)) (alterations in original).

       Here, Defendant claims that the government engaged in “deliberate falsehood and reckless

disregard for the truth before the issuing magistrate.” ECF No. 102-1 at 4. In other words,

Defendant believes that the government knowingly misled the magistrate judge in applying for a



                                                    10
    Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 11 of 15




warrant. Id. Specifically, Defendant contends, inter alia, that the cumulative effect of Briganti’s

conflicting testimony evidences more than mere negligence in drafting the affidavit; that the

testimony regarding eJustice records was clearly false; that Briganti used illegal information in

seeking the warrant without independent corroboration; and that the photos taken of the location

show that Investigator Swain would be unable to corroborate information by visual observation.

See ECF No. 102-1 at 5-12.

       First, the Court recognizes that there were numerous inconsistencies in Investigator

Briganti’s testimony. In fact, the inconsistencies Defendant cites as examples of misleading

statements are the same inconsistencies that formed the basis for Judge Pedersen’s determination

that the warrant lacked probable cause. See ECF No. 96. However, while Defendant lists these

inconsistencies and argues that they cumulatively evidence deliberate falsehood or reckless

disregard for the truth in seeking the search warrant, the Court cannot simply infer a reckless

disregard unless the circumstances demonstrate an “‘obvious reason to doubt the veracity’ of the

allegedly misstated information.” United States v. Nejad, 436 F. Supp. 3d 707, 720 (S.D.N.Y.

2020) (quoting Rajaratnam, 719 F.3d at 154) (additional citations omitted). Indeed, courts have

found that where an affidavit exaggerates or misstates information or evidence, without evidence

of deliberate deception, the good faith exception remains applicable. United States v. Raymonda,

780 F.3d 105, 120 (2d Cir. 2015).

       Here, Defendant does not provide the Court with any basis from which it may discern that

there was some deliberate deception in each of the inconsistencies in testimony, but rather, claims

that the cumulative effect of the inconsistencies indicates deception. See ECF No. 102-1 at 7.

Defendant offers no support for this position and in fact, relevant case law seems to demonstrate

otherwise. See, e.g., Raymonda, 780 F.3d at 118-20 (applying the good faith exception to a search



                                                11
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 12 of 15




without probable cause even where an agent allegedly relied on potentially stale evidence,

submitted a significantly exaggerated affidavit, provided the court allegedly baseless affidavit

claims, and omitted various critical facts); Falso, 544 F.3d at 125-28 (finding the good faith

exception applicable to a warrant that lacked probable cause despite various alleged misstatements

in the affidavit because defendant did not establish that the agent provided such misstatements to

the court knowingly or recklessly); United States v. Harris, 144 F. Supp. 3d 406, 410-12

(W.D.N.Y. 2015) (denying defendant’s motion to suppress despite the presence of various

inconsistencies between the affidavit and hearing testimony, on the basis that there were no

grounds for the court to conclude that the agent intentionally or recklessly made such

misrepresentations in seeking the search warrant).

       The same can be said for Defendant’s contentions that Investigator Briganti knowingly

presented false testimony to the Court regarding the information obtained through eJustice used to

corroborate the CI’s information and that it was error to accept that other officers working with

Briganti may have run the searches. It is true that Briganti’s testimony and available records are

inconsistent—specifically, Briganti testified that he determined through eJustice that Defendant

had a titled but unregistered 1992 BMW, while records from eJustice did not show that Briganti

ran any inquiries through the system concerning Defendant. But again, the Court cannot make the

inference that this was a reckless disregard for the truth or a knowing attempt to mislead the

magistrate judge. In fact, Briganti acknowledged at the hearing that he was “not certain” if he

obtained vehicle information from Officer Thomas and later confirmed it, or if he had the

information and asked Officer Thomas to confirm the information for him. ECF No. 62 at 48.

Thus, while Defendant contends Briganti was deliberately deceptive in providing such statements

to the court, it is equally plausible that Briganti simply could not recall specifically who obtained



                                                 12
     Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 13 of 15




the corroborating information from eJustice given the number of parties involved and the speed at

which the information was collected. This Court therefore cannot conclude, without some

“credible and probative evidence” of the agent’s state of mind, that Briganti’s statements were

specifically designed to mislead the court in obtaining the warrant. See United States v. Lahey,

967 F. Supp. 2d 698, 710 (S.D.N.Y. 2013). Such evidence is simply not present in Briganti’s

testimony.

       Defendant also maintains that it was impossible for Investigator Swain to visually observe

the target vehicle based on the photographs submitted at the hearing and therefore, the assertion

that Swain corroborated the information about the make and color of the vehicle was improperly

relied upon. ECF No. 102-1 at 11. Again, this does not rise to the level of conduct necessary to

find that a magistrate judge was knowingly misled. Indeed, Investigator Briganti acknowledged

that from the “vantage point” of the photo presented at the hearing, he was not able to view the

third car in the driveway. ECF No. 62 at 31. However, this is not probative of what Investigator

Swain was able to see when he went to the location as his vantage point is unknown. Moreover,

Briganti testified that he was not at the house when Investigator Swain went to the location to

observe—he did not know whether Investigator Swain stopped at the residence, went up to the

driveway, or simply drove by. Id. at 35-6. This Court therefore cannot conclude that such an

assertion was an attempt by the government to deliberately deceive the magistrate judge. See, e.g.,

United States v. Bailey, No. 15-CR-6082G, 2016 WL 6995067, at *24 (W.D.N.Y. Nov. 29, 2016)

(affidavit not deemed materially misleading where affiant made clear he was interpreting

conversations, information and observations in the investigation in creating the affidavit).

       Moreover, Defendant asserts that the government “should not be permitted to use evidence

determined illegal . . . in support of a good faith exception argument.” ECF No. 102-1 at 11.



                                                13
    Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 14 of 15




Specifically, Defendant references the information obtained by lifting the tarp and having a K-9

sniff the area. Id. However, this conduct was reasonable at the time it was performed and was

only later rendered illegal by Judge Feldman due to the Supreme Court’s intervening decision of

Collins v. Virginia, __ U.S. __ (2018), in which the Court determined that a partially enclosed

portion of a driveway of a home was curtilage for purposes of the Fourth Amendment. Contrary

to Defendant’s assertion, the good faith exception covers searches conducted in reasonable reliance

on precedent existing at the time of the search. See United States v. Aguiar, 737 F.3d 251, 259 (2d

Cir. 2013); see also United States v. Zodhiates, 901 F.3d 137, 143 (2d Cir. 2018) (recognizing that

although intervening decisions rendered a search illegal, the evidence was not going to be

suppressed under the good faith exception) (citing Davis v. United States, 564 U.S. 229, 238 (2011)

(evidence will not be suppressed where the government “act[s] with an objectively reasonable

good-faith belief that their conduct is lawful”)). Therefore, the Court will not deem this conduct

to support the suppression of evidence as Defendant suggests.

       Finally, it is well established that allegations of negligence or innocent mistakes are

insufficient to rise to the level of conduct necessary to successfully challenge the veracity of an

affidavit seeking a search warrant. See Falso, 544 F.3d at 125-6. Here, Defendant’s various

contentions of inconsistencies and misstatements in the affidavit cannot be deemed to be more

than that. Moreover, such inconsistencies cannot undermine the officers’ good faith reliance on

what was understood to be a sufficient, signed warrant. Indeed, the Court has stated that,

                In the ordinary case, an officer cannot be expected to question the
                magistrate’s probable-cause determination or his judgment that the
                form of the warrant is technically sufficient. Once the warrant
                issues, there is literally nothing more the policeman can do in
                seeking to comply with the law. Penalizing the officer for the
                magistrate’s error, rather than his own, cannot logically contribute
                to the deterrence of Fourth Amendment violations.



                                                14
    Case 6:18-cr-06126-FPG-MJP Document 108 Filed 03/23/21 Page 15 of 15




Leon, 468 U.S. at 921 (internal quotations and citations omitted). Thus, the officer’s conduct here

in utilizing the information provided by the CI and performing later steps to corroborate and

supplement such information—regardless of the apparent oversights and negligence in the ultimate

drafting of the affidavit and crediting information to the proper parties—falls under the good faith

exception. There is simply no evidence to show that the conduct here rose to a level to constitute

deliberate or grossly negligent behavior in support of Defendant’s motion to suppress. Rather, the

conduct here is precisely that which the good faith exception is meant to protect. See, e.g., United

States v. Williams, 350 F. Supp. 3d 261, 276 (W.D.N.Y. 2018) (good faith exception applicable to

warrant lacking probable cause, despite inconsistencies in the information submitted in the

affidavit, where officers relied on the warrant in good faith when executing the search); Nejad,

436 F. Supp. 3d at 732-33 (good faith exception applicable to a warrant where despite claims of

numerous falsities contained in the affidavit submitted in support of a warrant, the police were not

unreasonable in acting within the scope of the warrant).

       Accordingly, the Court adopts Judge Pedersen’s recommendation and denies the

Defendant’s motion to suppress.

                                         CONCLUSION

       For the foregoing reasons, the Court adopts in part Judge Feldman’s R&R, ECF No. 48,

adopts Judge Pedersen’s R&R, ECF No. 96, and Defendant’s motion to suppress, ECF No. 31, is

DENIED.

IT IS SO ORDERED.
DATED:         March 22, 2021
               Rochester, New York

                                              ______________________________________
                                              HON. FRANK P. GERACI, JR.
                                              Chief Judge
                                              United States District Court

                                                15
